UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10924 CLAYTON WILLIAMS ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 75-2396863 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Six Desta Drive - Suite 6500 Midland, Texas 79705-5510 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (432) 682-6324 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock - $.10 Par Value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act ¨ Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act. ¨ Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes ¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No State the aggregate market value of the voting and non-voting common equity held by non-affiliates, computed by reference to the price at which common equity was last sold, as of the last business day of the registrant’s most recently completed second fiscal quarter.$111,191,777. There were 12,145,536 shares of Common Stock, $.10 par value, of the registrant outstanding as of March10, 2010. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive proxy statement relating to the 2010 Annual Meeting of Stockholders, which will be filed with the Commission not later than April 30, 2010, are incorporated by reference in Part III of this Form 10-K. CLAYTON WILLIAMS ENERGY, INC. TABLE OF CONTENTS Page Part I Item 1. Business 5 General 5 Company Profile 6 Investment in Desta Drilling 8 Exploration and Development Activities 8 Marketing Arrangements 10 Natural Gas Services 11 Competition and Markets 11 Regulation 11 Environmental Matters 13 Title to Properties 15 Operational Hazards and Insurance 15 Operating Segments 16 Executive Officers 16 Employees 16 Website Address 16 Item 1A. Risk Factors 17 Item 1B. Unresolved Staff Comments 26 Item 2. Properties 26 Reserves 26 Exploration and Development Activities 30 Productive Well Summary 31 Volumes, Prices and Production Costs 31 Development, Exploration and Acquisition Expenditures 32 Acreage 32 Desta Drilling 32 Offices 32 Item 3. Legal Proceedings 32 Item 4. (Removed and Reserved) 32 Part II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Repurchases of Equity Securities 33 Price Range of Common Stock 33 Dividend Policy 33 Securities Authorized for Issuance under Equity Compensation Plans 33 Item 6. Selected Financial Data 34 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Overview 35 Key Factors to Consider 35 Proved Oil and Gas Reserves 36 2 TABLE OF CONTENTS (Continued) Page Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Supplemental Information 38 Operating Results 40 Liquidity and Capital Resources 44 Known Trends and Uncertainties 48 Application of Critical Accounting Policies and Estimates 48 Adopted Accounting Pronouncements 51 Recent Accounting Pronouncements 52 Item 7A. Quantitative and Qualitative Disclosure About Market Risks 53 Oil and Gas Prices 53 Interest Rates 54 Item 8. Financial Statements and Supplementary Data 54 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 54 Item 9A. Controls and Procedures 54 Disclosure Controls and Procedures 54 Internal Control Over Financial Reporting 55 Changes in Internal Control Over Financial Reporting 55 Management’s Report on Internal Control Over Financial Reporting 55 Report of Independent Registered Public Accounting Firm 56 Item 9B. Other Information 57 Part III Items 10-14. Information Incorporated by Reference 57 Part IV Item 15. Exhibits and Financial Statement Schedules 58 Financial Statements and Schedules 58 Exhibits 58 Glossary of Terms 63 Signatures 66 3 Forward-Looking Statements The information in this Form 10-K includes “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934.All statements, other than statements of historical or current facts, that address activities, events, outcomes and other matters that we plan, expect, intend, assume, believe, budget, predict, forecast, project, estimate or anticipate (and other similar expressions) will, should or may occur in the future are forward-looking statements.These forward-looking statements are based on management’s current belief, based on currently available information, as to the outcome and timing of future events.When considering forward-looking statements, you should keep in mind the risk factors and other cautionary statements in this Form 10-K. Forward-looking statements appear in a number of places and include statements with respect to, among other things: · estimates of our oil and gas reserves; · estimates of our future oil and gas production, including estimates of any increases or decreases in production; · planned capital expenditures and the availability of capital resources to fund those expenditures; · our outlook on oil and gas prices; · our outlook on domestic and worldwide economic conditions; · our access to capital and our anticipated liquidity; · our future business strategy and other plans and objectives for future operations; · the impact of political and regulatory developments; · our assessment of counterparty risks and the ability of our counterparties to perform their future obligations; · estimates of the impact of new accounting pronouncements on earnings in future periods; and · our future financial condition or results of operations and our future revenues and expenses. We caution you that these forward-looking statements are subject to all of the risks and uncertainties, many of which are beyond our control, incident to the exploration for and development, production and marketing of oil and gas.These risks include, but are not limited to: · the possibility of unsuccessful exploration and development drilling activities; · our ability to replace and sustain production; · commodity price volatility; · domestic and worldwide economic conditions; · the availability of capital on economic terms to fund our capital expenditures and acquisitions; · our level of indebtedness; · the impact of the current economic recession on our business operations, financial condition and ability to raise capital; · declines in the value of our oil and gas properties resulting in a decrease in our borrowing base under our credit facility and impairments; 4 · the ability of financial counterparties to perform or fulfill their obligations under existing agreements; · the uncertainty inherent in estimating proved oil and gas reserves and in projecting future rates of production and timing of development expenditures; · drilling and other operating risks; · hurricanes and other weather conditions; · lack of availability of goods and services; · regulatory and environmental risks associated with drilling and production activities; · the adverse effects of changes in applicable tax, environmental and other regulatory legislation; and · the other risks described in this Form 10-K. Reserve engineering is a subjective process of estimating underground accumulations of oil and gas that cannot be measured in an exact way.The accuracy of any reserve estimate depends on the quality of available data and the interpretation of that data by Petroleum engineers.In addition, the results of drilling, testing and production activities may justify revisions of estimates that were made previously.If significant, these revisions would change the schedule of any further production and development drilling.Accordingly, reserve estimates are generally different from the quantities of oil and gas that are ultimately recovered. Should one or more of the risks or uncertainties described above or elsewhere in this Form 10-K occur, or should underlying assumptions prove incorrect, our actual results and plans could differ materially from those expressed in any forward-looking statements.We specifically disclaim all responsibility to publicly update or revise any information contained in a forward-looking statement or any forward-looking statement in its entirety except as required by law. All forward-looking statements attributable to us are expressly qualified in their entirety by this cautionary statement. Definitions of terms commonly used in the oil and gas industry and in this Form 10-K can be found in the Glossary of Terms. PART I Item 1 -Business General Clayton Williams Energy, Inc., incorporated in Delaware in 1991, is an independent oil and gas company engaged in the exploration for and production of oil and natural gas primarily in Texas, Louisiana and New Mexico.Unless the context otherwise requires, references to the “Company”, “CWEI”, “we”, “us” or “our” mean Clayton Williams Energy, Inc. and its consolidated subsidiaries.On December 31, 2009, our estimated proved reserves were 33,637 MBOE, of which 85% were proved developed.Our portfolio of oil and natural gas reserves is weighted in favor of oil, with approximately 60% of our proved reserves at December 31, 2009 consisting of oil and natural gas liquids and approximately 40% consisting of natural gas.During 2009, we added proved reserves of 3,655 MBOE through extensions and discoveries and had downward revisions of 2,353 MBOE.We also achieved average net production of 15.8MBOE per day in 2009, which implies a reserve life of approximately 5.8 years.CWEI held interests in 6,750 gross (941.2 net) producing oil and gas wells and owned leasehold interests in approximately 1.1million gross (618,000net) undeveloped acres at December 31, 2009. 5 Clayton W. Williams, Jr. beneficially owns, either individually or through his affiliates, approximately 26% of the outstanding shares of our common stock.In addition, The Williams Children’s Partnership, Ltd. (“WCPL”), a limited partnership of which Mr.Williams’ adult children are the limited partners, owns an additional 25% of the outstanding shares of our common stock.Mr. Williams is also our Chairman of the Board and Chief Executive Officer.As a result, Mr. Williams has significant influence in matters voted on by our shareholders, including the election of our Board members.Mr. Williams actively participates in all facets of our business and has a significant impact on both our business strategy and daily operations. Company Profile Business Strategy Our goal is to grow oil and gas reserves and increase shareholder value utilizing a flexible, opportunity-driven business strategy.We do not adhere to rigid guidelines for resource allocations, risk profiles, product mixes, financial measurements or other operating parameters.Instead, we try to identify exploratory and developmental projects that offer us the best possible opportunities for growth in oil and gas reserves and allocate our available resources to those projects.Our direction is heavily influenced by Mr. Williams based on over 50 years of experience and leadership in the oil and gas industry.Our business strategy consists of an aggressive exploration program, complemented by developmental drilling and proved property acquisitions.From year to year, our allocation of investment capital may vary between exploratory and developmental activities depending on our analysis of all available growth opportunities, but our long-term focus on growing oil and gas reserves is consistent with our goal of value enhancement for our shareholders. Recent Developments Our business in 2009 was adversely affected by the recession that began in 2008 and continues to impact the United States and other global economies.Reduced demand for energy caused oil and gas prices to fall sharply, resulting in a significant deterioration in our operating margins (oil and gas sales less production costs).The effects of lower operating margins on our business are significant since they reduce our cash flow from operations and diminish the present value of our proved oil and gas reserves.These factors have an adverse effect on our ability to access the capital resources we need to grow our reserve base.Lower operating margins also offer us less incentive to assume the drilling risks that are inherent in our business.As a result, we suspended our developmental drilling program in the Permian Basin and the Austin Chalk (Trend) in late 2008 and turned our business focus toward preserving short-term liquidity and conserving capital resources. By the end of the second quarter of 2009, operating margins on oil-prone properties had begun to improve somewhat due to a combination of higher oil prices and lower costs of field services caused by decreased demand for those services.Since most of our developmental drilling locations are oil-prone, we elected to resume drilling developmental oil wells primarily in Andrews County, Texas in the Permian Basin and Burleson, Lee and Robertson Counties, Texas in the Austin Chalk (Trend).In connection with the return to drilling activities in these areas, we have taken the following actions, which we believe will enhance the development of these core areas: · Entered into 2-year agreements with selected service providers to fix unit costs covering approximately 90% of the drilling and completion services provided by third parties; · Improved drilling efficiencies by acquiring the noncontrolling interest in Desta Drilling, giving us full control over the management and operation of drilling services (see “Investment in Desta Drilling” below); · Purchased casing and tubing for more than 175 wells at discounts to current market prices; and · Entered into derivative contracts for most of our estimated proved developed oil production for 2010 and 2011 at average prices of $76.50 and $84.38 per barrel, respectively. We currently plan to spend approximately $274.4 million on exploration and development activities in 2010, substantially all of which is associated with our developmental drilling programs in the Permian Basin and the Austin Chalk (Trend) areas. 6 Domestic Operations We conduct all of our drilling, exploration and production activities in the United States.All of our oil and gas assets are located in the United States, and all of our revenues are derived from sales to customers within the United States. Exploration Program Our exploration program consists of generating exploratory prospects, leasing the acreage related to the prospects, drilling exploratory wells on these prospects to determine if recoverable oil and gas reserves exist, drilling developmental wells on prospects, and producing and selling any resulting oil and gas production. To generate a typical exploratory prospect, we first identify geographical areas that we believe may contain undiscovered oil and gas reserves.We then consider many other business factors related to those geographical areas, including proximity to our other areas of operations, our technical knowledge and experience in the area, the availability of acreage, and the overall potential for finding reserves.Most of our current exploration efforts are concentrated in regions that have been known to produce oil and gas.These regions include some of the larger producing regions in Texas and Louisiana. In most cases, we then obtain and process seismic data using sophisticated geophysical technology to attempt to visualize underground structures and stratigraphic traps that may hold recoverable reserves.Although this technology increases our expectations of a successful discovery, it does not and cannot assure us of success.Many factors are involved in the interpretation of seismic data, including the field recording parameters of the data, the type of processing, the extent of attribute analyses, the availability of subsurface geological data, and the depth and complexity of the subsurface.Significant judgment is required in the evaluation of seismic data, and differences of opinion often exist between experienced professionals.These interpretations may turn out to be invalid and may result in unsuccessful drilling results. Obtaining oil and gas reserves through exploration activities involves a higher degree of risk than through drilling developmental wells or purchasing proved reserves.We often commit significant resources to identify a prospect, lease the drilling rights and drill a test well before we know if a well will be productive.To offset this risk, our typical exploratory prospect is expected to offer a significantly higher reserve potential than a typical lower risk development prospect might offer.The reserve potential is determined by estimating the aerial extent of the structural or stratigraphic trap, the vertical thickness of the reservoir in the trap, and the recovery factor of the hydrocarbons in the trap.The recovery factor is affected by a combination of factors including (1)the reservoir drive mechanism (water drive, depletion drive or a combination of both), (2)the permeability and porosity of the reservoir, and (3)the bottom hole pressure (in the case of gas reserves). Due to the higher risk/higher potential nature of oil and gas exploration, we expect to spend money on prospects that are ultimately nonproductive.However, over time, we believe our productive prospects will generate sufficient cash flow to provide us with an acceptable rate of return on our entire investment, both nonproductive and productive. Many of our exploratory prospects, particularly those in our East Texas Bossier and South Louisiana areas, target gas reserves.Since we believe gas prices are likely to be less favorable than oil prices in the near term, we currently plan to spend only $9.5 million on exploration activities in 2010. Development Program Complementary to our higher risk/higher potential exploration program is our development program.A developmental well is a well drilled within the proved area of an oil and gas reservoir to a horizon known to be productive.We have an inventory of developmental projects available for drilling in the future, most of which are located in the oil-prone regions of the Permian Basin and the Austin Chalk (Trend).In most cases, our leasehold interests in developmental projects are held by the continuous production of other wells, meaning that our rights to drill these projects are not subject to near-term expiration.This provides us with a high degree of flexibility in the timing of developing these reserves.Consistent with our business strategy, we have historically limited our spending on developmental projects in order to maximize our exploration efforts.However, since our outlook for oil prices is more favorable than gas prices, we currently plan to spend approximately $264.9million, or 97% of our planned expenditures for 2010, on developmental projects, most of which are in oil-prone areas. 7 Acquisition and Divestitures of Proved Properties In addition to our exploration and development activities, we seek to acquire proved reserves, but competition for the purchase of proved reserves is intense.Sellers often utilize a bid process to sell properties.This process usually intensifies the competition and makes it extremely difficult for us to acquire reserves without assuming significant price and production risks.We are actively searching for opportunities to acquire proved oil and gas properties; however, we did not acquire any proved properties in 2009, and we cannot give any assurance that we will be successful in our efforts to acquire proved properties in 2010. From time to time, we sell certain of our proved properties when we believe it is more advantageous to dispose of the selected properties than to continue to hold them.We consider many factors in deciding to sell properties, including the need for liquidity, the risks associated with continuing to own the properties, our expectations for future development on the property, the fairness of the price offered, and other factors related to the condition and location of the property. Investment in Desta Drilling We formed a joint venture in 2006 with Lariat Services, Inc. (“Lariat”) to construct, own and operate 12 new drilling rigs.Initially, we referred to this joint venture as Larclay JV, but in June 2009, we changed the legal name of the operating entity in the joint venture to Desta Drilling, LP (“Desta Drilling”).Desta Drilling was formed at a time when rig utilization rates in the industry were high and rates for drilling services were escalating.In order to assure the availability of drilling rigs for our exploration and development activities, we provided credit support to permit Desta Drilling to finance the construction of the 12 drilling rigs and related equipment.The credit support consisted of (1) a subordinated loan of $4.6 million to finance excess construction costs, (2) a limited guaranty to the secured lender in the original amount of $19.5 million, and (3) a drilling contract that expired in 2009 under which we were obligated to utilize the drilling rigs or pay idle rig rates.During the term of the drilling contract, we paid idle rig fees to Desta Drilling totaling $24.4 million.We and Lariat also made loans to Desta Drilling in the form of subordinated notes of $7.5 million each to provide additional financial support.Lariat was designated as the operator of the rigs and provided all management services on behalf of Desta Drilling. Initially, we and Lariat each owned a 50% equity interest in Desta Drilling, but effective April 15, 2009, we entered into an agreement with Lariat whereby Lariat assigned to us its 50% equity interest(the “Assignment”).The Assignment from Lariat also included all of Lariat’s right, title and interest in the subordinated loans previously made by Lariat to Desta Drilling.As consideration for the Assignment, CWEI assumed all of the obligations and liabilities of Lariat relating to Desta Drilling from and after the effective date, including Lariat’s obligations as operator of Desta Drilling’s rigs.Upon consummation of the Assignment, CWEI contributed all of the subordinated loans to Desta Drilling’s capital.In August 2009, we repaid in full all amounts outstanding under the secured term loan of Desta Drilling with borrowings of approximately $27.2 million under our revolving credit facility.All of the assets of Desta Drilling were pledged as collateral under our revolving credit facility. Of the 12 drilling rigs owned by Desta Drilling, ten are medium-sized drilling rigs (either 1,000 or 1,350 horsepower) and two are large drilling rigs (2,000 horsepower).All of the medium-sized drilling rigs are suitable for use in our developmental drilling programs, and we are currently using four of these drilling rigs in the Permian Basin and two in the Austin Chalk (Trend).We do not have immediate plans to use the large drilling rigs in our drilling programs and have designated these drilling rigs as assets held for sale. Exploration and Development Activities We elected to resume drilling developmental oil wells in the Permian Basin and the Austin Chalk (Trend) during the second quarter of 2009.Approximately 60% of the $138.3million spent on exploration and development activities during 2009 was applicable to developmental prospects.We currently plan to spend approximately $274.4million on exploration and development activities during 2010, of which approximately 97% is expected to be spent on developmental drilling.We may increase or decrease our planned activities, depending upon drilling results, operating margins, the availability of capital resources, and other factors affecting the economic viability of such activities. 8 Permian Basin The Permian Basin is a sedimentary basin in West Texas and Southeastern New Mexico known for its large oil and gas deposits from the Permian geologic period. Although many fields in the Permian Basin have been heavily exploited in the past, higher product prices and improved technology (including deep horizontal drilling) continue to attract high levels of drilling and recompletion activities. We gained a significant position in the Permian Basin in 2004 when we acquired Southwest Royalties, Inc. This acquisition provided us with an inventory of potential drilling and recompletion activities. We spent $61.7million in the Permian Basin during fiscal 2009 on drilling and completion activities and $2million on seismic and leasing activities.We drilled 51 gross (47.5net) operated wells in the Permian Basin and conducted various remedial operations on other wells in 2009.We currently planto spend approximately $210.5million on drilling and completion activities in the Permian Basin in fiscal 2010.Our activities are expected to be concentrated in the following areas. Andrews County - Wolfberry We have a large acreage block in Andrews County, Texas on which we have identified more than 200 potential locations for Wolfberry wells.A Wolfberry well is a well that commingles production from the Spraberry and Wolfcamp formations.We resumed continuous drilling operations in this area in June 2009 with a single drilling rig, added a second rig in July and a third rig in October.During 2009, we drilled and completed 13 gross (11.7 net) wells in this area at an average gross cost of approximately $1.8 million.An additional 6 gross (5.2 net) wells were in progress at the end of 2009, of which 5 gross (4.3 net) have been completed to date.In 2010, we plan to use up to six of our rigs to drill and complete approximately 104 additional wells at an estimated cost of $173.9 million, net to our working interest. Fuhrman-Mascho Field We also resumed a drilling program in the Fuhrman-Mascho Field in Andrews County, Texas beginning in July 2009.During 2009, we drilled and completed 20 gross (18.2 net) wells in this area.An additional 4 gross (3.6 net) wells were in progress at the end of 2009, all of which have been completed to date.In 2010, we plan to drill and complete approximately 14 additional wells at an estimated cost of $4.1 million, net to our working interest. Austin Chalk (Trend) Prior to 1998, we concentrated our drilling activities in an oil-prone area we refer to as the Austin Chalk (Trend) in Robertson, Burleson, Brazos, Lee, Milam and Leon Counties, Texas. Most of our wells in this area were drilled as horizontal wells, many with multiple laterals in different producing horizons, including the Austin Chalk, Buda and Georgetown formations. We believe that the existing spacing between some of our wells in this area affords us the opportunity to tap additional oil and gas reserves by drilling new wells between existing wells, a technique referred to as in-fill drilling. We spent $13.8 million in the Austin Chalk (Trend) area during fiscal 2009.During 2009, we drilled and completed 3 gross (2.9 net) wells in this area.An additional 2 gross (2 net) wells were in progress at the end of 2009, both of which have been completed to date.In 2010, we plan to use two of our rigs to drill and complete approximately 20 wells at an estimated cost of $39.3 million, net to our working interest.We currently plan to spend approximately $49.8 million on drilling and completion activities in the Austin Chalk (Trend) in fiscal 2010. Eagle Ford Shale The Eagle Ford Shale is a formation immediately beneath the Austin Chalk (Trend) formation.We have drilled a horizontal well in Burleson County, Texas to test the Eagle Ford Shale underlying its existing Austin Chalk (Trend) acreage.The well is currently producing, and we are evaluating the data to determine if an Eagle Ford Shale drilling program is economically viable.Depending on the results of this well, we may decide to drill additional wells in the future to further evaluate our Eagle Ford Shale potential. South Louisiana We participated in the drilling of the State Lease 18669 #1, an exploratory well in Plaquemines Parish (West Lake Washington prospect) in 2008, and the well was placed into production in June 2009.We own a 50% non-operated working interest in this well. 9 In August 2009, we terminated drilling operations on the Miami Corp. #2, an exploratory test well in the Bayou Sale field on our Liger Prospect in St. Mary Parish, Louisiana.The well targeted multiple lower Miocene sands which were encountered at depths ranging from 15,928 to 16,916 feet.Based on well logs, we determined that no commercial quantities of hydrocarbons existed in these sands and plugged and abandoned the well.The Miami Corp. #2 well was a replacement well for the Miami Corp. #1 that was abandoned in May 2009 after encountering mechanical difficulties.Since the accumulated drilling costs of both wells were capitalized pending the results of drilling activities on the Miami Corp. #2 well, we recorded a pre-tax charge of approximately $19 million related to the abandonment of these wells during 2009. We spent $28.8 million in South Louisiana during fiscal 2009 on exploration and development activities, of which $25.8 million was spent on drilling and completion activities and $3 million was spent on seismic and leasing activities. We currently plan to spend $8.8 million for fiscal 2010, of which $8 million relates to drilling and completion activities and the remaining $800,000 relates to seismic and leasing activities. North Louisiana In 2005, we began a drilling program in North Louisiana targeting the Cotton Valley/Gray and Bossier formations. In this area, the Cotton Valley/Gray formations are encountered at depths ranging from 8,000 to 12,000feet, and the Bossier formation is encountered at depths ranging from 11,000 to 15,500feet. To date, we have drilled 18 wells on our Terryville prospect and have completed 16 wells as producers. On our Ruston prospect, we have completed four wells as producers.We spent $5.3 million in North Louisiana during fiscal 2009 on exploration and development activities, of which $4.5 million was spent on drilling and completion activities and $800,000 was spent on seismic and leasing activities.We currently do not have any significant activities planned in this area in 2010. East Texas Bossier We have an extensive acreage position in East Texas targeting the prolific deep Bossier sands which are encountered at depths ranging from 14,000 to 22,000feet in this area. Exploration for deep Bossier gas sands in this area is in its early stages and involves a high degree of risk. The geological structures are complex, and limited drilling activity offers minimal subsurface control. Deep Bossier wells are expensive to drill, with completed wells costing approximately $18 million each. Although seismic data is helpful in identifying possible sand accumulations, the only way to determine whether the deep Bossier sand will be commercially productive is to drill wells to the targeted structures. We began drilling the Sunny Unit #1, a 17,300-foot exploratory well in Burleson County, Texas targeting the deep Bossier formation, in the third quarter of 2008 and completed the well in the middle Bossier sands in the second quarter of 2009.Since there is no suitable gas market in the vicinity of this well, and since the well is marginally economic to produce, we elected not to incur the costs to place the well on production. Therefore, we recorded a pre-tax charge of $17.5 million for the abandonment of this well during the fourth quarter of 2009. We spent $17million in the East Texas Bossier area during 2009 on exploration and development activities, of which $6 million was spent on drilling and completion activities and $11million was spent on seismic and leasing activities. We currently plan to spend approximately $1.3 million for fiscal 2010, all of which relates to seismic and leasing activities. Utah In 2008, we participated in the drilling of the Ron Lamb 31A-4-1, a 12,670-foot exploratory well in which we own a 33% non-operated working interest. The well was drilled in the central Overthrust area in Sanpete County, Utah targeting the oil-prone Navajo sandstone formation. We abandoned this well in the first quarter of 2009 and recorded a pre-tax charge of approximately $1.7 million for drilling and leasehold impairments related to this well. Marketing Arrangements We sell substantially all of our oil production under short-term contracts based on prices quoted on the New York Mercantile Exchange (“NYMEX”) for spot West Texas Intermediate contracts, less agreed-upon deductions which vary by grade of crude oil.The majority of our gas production is sold under short-term contracts based on pricing formulas which are generally market responsive.From time to time, we may also sell a portion of our gas production under short-term contracts at fixed prices.We believe that the loss of any of our oil and gas purchasers would not have a material adverse effect on our results of operations due to the availability of other purchasers. 10 Natural Gas Services We own an interest in and operate natural gas service facilities in the states of Texas, Louisiana, Mississippi and New Mexico. These natural gas service facilities consist of interests in approximately 94miles of pipeline, three treating plants, one dehydration facility, three compressor stations, and four wellhead type treating and/or compression facilities.Most of our operated gas gathering and treating activities exist to facilitate the transportation and marketing of our operated oil and gas production. Competition and Markets Competition in all areas of our operations is intense.We experience competition from major and independent oil and gas companies and oil and gas syndicates in bidding for desirable oil and gas properties, as well as in acquiring the equipment, data and labor required to operate and develop such properties. A number of our competitors have financial resources and acquisition, exploration and development budgets that are substantially greater than ours, which may adversely affect our ability to compete with these companies. Competitors may be able to pay more for productive oil and gas properties and exploratory prospects and to define, evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit.Our ability to increase reserves in the future will depend on our success at selecting and acquiring suitable producing properties and prospects for future development and exploration activities. In addition, the oil and gas industry as a whole also competes with other industries in supplying the energy and fuel requirements of industrial, commercial and individual consumers.The price and availability of alternative energy sources could adversely affect our revenue. The market for our oil, gas and natural gas liquids production depends on factors beyond our control, including domestic and foreign political conditions, the overall level of supply of and demand for oil, gas and natural gas liquids, the price of imports of oil and gas, weather conditions, the price and availability of alternative fuels, the proximity and capacity of gas pipelines and other transportation facilities and overall economic conditions. Regulation Generally.Our oil and gas exploration, production and related operations and activities are subject to extensive rules and regulations promulgated by federal, state and local governmental agencies. Failure to comply with such rules and regulations can result in substantial penalties. Because such rules and regulations are frequently amended or reinterpreted, we are unable to predict the future cost or impact of complying with such laws. Although the regulatory burden on the oil and gas industry increases our cost of doing business and, consequently, affects our profitability, these burdens generally do not affect us any differently or to any greater or lesser extent than they affect others in our industry with similar types, quantities and locations of production. Regulations affecting production.All of the states in which we operate generally require permits for drilling operations, require drilling bonds and reports concerning operations and impose other requirements relating to the exploration and production of oil and gas.Such states also have statutes or regulations addressing conservation matters, including provisions for the unitization or pooling of oil and gas properties, the establishment of maximum rates of production from oil and gas wells, the spacing, plugging and abandonment of such wells, restrictions on venting or flaring natural gas and requirements regarding the ratability of production. These laws and regulations may limit the amount of oil and natural gas we can produce from our wells and may limit the number of wells or the locations at which we can drill. Moreover, many states impose a production or severance tax with respect to the production and sale of oil and natural gas within their jurisdiction. States do not generally regulate wellhead prices or engage in other, similar direct economic regulation of production, but there can be no assurance they will not do so in the future. In the event we conduct operations on federal, state or Indian oil and natural gas leases, our operations may be required to comply with additional regulatory restrictions, including various nondiscrimination statutes, royalty and related valuation requirements, and on-site security regulations and other appropriate permits issued by the Bureau of Land Management (“BLM”) or other relevant federal or state agencies. 11 Regulations affecting sales.The sales prices of oil, natural gas liquids and natural gas are not presently regulated, but rather are set by the market.We cannot predict, however, whether new legislation to regulate the price of energy commodities might be proposed, what proposals, if any, might actually be enacted by Congress or the various state legislatures, and what effect, if any, the proposals might have on the operations of the underlying properties. The Federal Energy Regulatory Commission (“FERC”) regulates interstate natural gas transportation rates and service conditions, which affect the marketing of gas we produce, as well as the revenues we receive for sales of such production.The price and terms of access to pipeline transportation are subject to extensive federal and state regulation.The FERC is continually proposing and implementing new rules and regulations affecting interstate transportation.These initiatives also may affect the intrastate transportation of natural gas under certain circumstances.The stated purpose of many of these regulatory changes is to promote competition among the various sectors of the natural gas industry. We do not believe that we will be affected by any such FERC action in a manner materially differently than other natural gas producers in our areas of operation. The price we receive from the sale of oil and natural gas liquids is affected by the cost of transporting those products to market.Interstate transportation rates for oil, natural gas liquids and other products are regulated by the FERC.The FERC has established an indexing system for such transportation, which allows such pipelines to take an annual inflation-based rate increase.We are not able to predict with any certainty what effect, if any, these regulations will have on us, but, other factors being equal, the regulations may, over time, tend to increase transportation costs which may have the effect of reducing wellhead prices for oil and natural gas liquids. Market manipulation and market transparency regulations.Under the Energy Policy Act of 2005 (“EPAct 2005”), FERC possesses regulatory oversight over natural gas markets, including the purchase, sale and transportation of natural gas by “any entity” in order to enforce the anti-market manipulation provisions in the EP Act 2005. The Commodity Futures Trading Commission (“CFTC”) also holds authority to monitor certain segments of the physical and futures energy commodities market pursuant to the Commodity Exchange Act.With regard to our physical purchases and sales of natural gas, natural gas liquids and crude oil, our gathering of these energy commodities, and any related hedging activities that we undertake, we are required to observe these anti-market manipulation laws and related regulations enforced by FERC and/or the CFTC.These agencies hold substantial enforcement authority, including the ability to assess civil penalties of up to $1 million per day per violation, to order disgorgement of profits and to recommend criminal penalties.Should we violate the anti-market manipulation laws and regulations, we could also be subject to related third party damage claims by, among others, sellers, royalty owners and taxing authorities. FERC has issued certain market transparency rules pursuant to its EP Act 2005 authority, which may affect some or all of our operations.FERC issued a final rule in 2007, as amended by subsequent orders on rehearing (“Order 704”), which requires wholesale buyers and sellers of more than 2.2 million MMBtu of physical natural gas in the previous calendar year, including natural gas producers, gatherers, processors, and marketers, to report, on May 1 of each year, beginning in 2009, aggregate volumes of natural gas purchased or sold at wholesale in the prior calendar year to the extent such transactions utilize, contribute to, or may contribute to the formation of price indices, as explained in the order. It is the responsibility of the reporting entity to determine which transactions should be reported based on the guidance of Order 704.In addition, on November 20, 2008, FERC issued a final rule pursuant to its EP Act 2005 authority regarding daily scheduled flows and capacity posting requirements, as amended by a subsequent order on rehearing (“Order 720”).Under Order 720, certain non-interstate pipelines delivering, on an annual basis, more than an average of 50 million MMBtu of gas over the previous three calendar years, are required to post daily certain information regarding the pipeline’s capacity and scheduled flows for each receipt and delivery point that has a design capacity equal to or greater than 15,000 MMBtu per day.Over the previous three calendar years, we have delivered, on average, less than 50 million MMBtu of gas, and therefore we believe that we are currently exempt from Order 720. Gathering regulations.Section 1(b) of the federal Natural Gas Act (“NGA”) exempts natural gas gathering facilities from the jurisdiction of the FERC under the NGA.We own certain natural gas pipelines that we believe meet the traditional tests that the FERC has used to establish a pipeline’s status as a gatherer not subject to FERC jurisdiction.The distinction between FERC-regulated transmission facilities and federally unregulated gathering facilities is, however, the subject of substantial, on-going litigation, so the classification and regulation of our gathering lines may be subject to change based on future determinations by the FERC, the courts or the U.S. Congress. 12 State regulation of gathering facilities generally includes various safety, environmental and, in some circumstances, nondiscriminatory take requirements and in some instances complaint-based rate regulation.Our gathering operations are also subject to state ratable take and common purchaser statutes, designed to prohibit discrimination in favor of one producer over another or one source of supply over another.The regulations under these statutes can have the effect of imposing some restrictions on our ability as an owner of gathering facilities to decide with whom we contract to gather natural gas.In addition, our natural gas gathering operations could be adversely affected should they be subject to more stringent application of state or federal regulation of rates and services, though we do not believe that we would be affected by any such action in a manner materially differently than other companies in our areas of operation. Environmental Matters Our operations pertaining to oil and gas exploration, production and related activities are subject to numerous and constantly changing federal, state and local laws governing the discharge of materials into the environment or otherwise relating to environmental protection.These laws and regulations may require the acquisition of certain permits prior to commencing certain activities or in connection with our operations; restrict or prohibit the types, quantities and concentration of substances that we can release into the environment; restrict or prohibit activities that could impact wetlands, endangered or threatened species or other protected areas or natural resources; require some degree of remedial action to mitigate pollution from former operations, such as pit cleanups and plugging abandoned wells; and impose substantial liabilities for pollution resulting from our operations.Such laws and regulations may substantially increase the cost of our operations and may prevent or delay the commencement or continuation of a given project and thus generally could have an adverse effect upon our capital expenditures, earnings, or competitive position.Violation of these laws and regulations could result in significant fines or penalties.We have experienced accidental spills, leaks and other discharges of contaminants at some of our properties, as have other similarly situated oil and gas companies, and some of the properties that we have acquired, operated or sold, or in which we may hold an interest but not operational control, may have past or ongoing contamination for which we may be held responsible.Some of our operations are located in environmentally sensitive environments, such as coastal waters, wetlands and other protected areas.Some of our properties are located in areas particularly susceptible to hurricanes and other destructive storms, which may damage facilities and cause the release of pollutants. Our environmental insurance coverage may not fully insure all of these risks. Although the costs of remedying such conditions may be significant, we do not believe these costs would have a material adverse impact on our financial condition and operations. We believe that we are in substantial compliance with current applicable environmental laws and regulations, and the cost of compliance with such laws and regulations has not been material and is not expected to be material during 2010.We do not believe that we will be required to incur any material capital expenditures to comply with existing environmental requirements.Nevertheless, changes in existing environmental laws and regulations or in the interpretations thereof could have a significant impact on our operations, as well as the oil and gas industry in general.For instance, any changes in environmental laws and regulations that result in more stringent and costly waste handling, storage, transport, disposal or clean-up requirements could have an adverse impact on our operations. Hazardous Substances.The Comprehensive Environmental Response, Compensation, and Liability Act (“CERCLA”), also known as the “Superfund” law, imposes liability, without regard to fault or the legality of the original conduct, on certain classes of persons that are considered to have contributed to the release of a “hazardous substance” into the environment.These persons include the owner or operator of the disposal site or the site where the release occurred and companies that disposed or arranged for the disposal of the hazardous substances at the site where the release occurred.Under CERCLA, such persons may be subject to joint and several liability for the costs of cleaning up the hazardous substances that have been released into the environment and for damages to natural resources, and it is not uncommon for neighboring landowners and other third parties to file claims for personal injury and property damage allegedly caused by the hazardous substances released into the environment.We are able to control directly the operation of only those wells with respect to which we act as operator.Notwithstanding our lack of direct control over wells operated by others, the failure of an operator other than us to comply with applicable environmental regulations may, in certain circumstances, be attributed to us.We are not aware of any liabilities for which we may be held responsible that would materially and adversely affect us. 13 Waste Handling.The Resource Conservation and Recovery Act (“RCRA”), and analogous state laws, impose detailed requirements for the handling, storage, treatment and disposal of hazardous and solid wastes.RCRA specifically excludes drilling fluids, produced waters, and other wastes associated with the exploration, development, or production of crude oil, natural gas or geothermal energy from regulation as hazardous wastes.However, these wastes may be regulated by the U.S. Environmental Protection Agency (“EPA”) or state agencies as solid wastes.Moreover, many ordinary industrial wastes, such as paint wastes, waste solvents, laboratory wastes and waste compressor oils, are regulated as hazardous wastes.Although the costs of managing hazardous waste may be significant, we do not believe that our costs in this regard are materially more burdensome than those for similarly situated companies. Air Emissions.The Federal Clean Air Act and comparable state laws and regulations impose restrictions on emissions of air pollutants from various industrial sources, including compressor stations and natural gas processing facilities, and also impose various monitoring and reporting requirements.Such laws and regulations may require that we obtain pre-approval for the construction or modification of certain projects or facilities expected to produce air emissions or result in the increase of existing air emissions, obtain and strictly comply with air permits containing various emissions and operational limits, or utilize specific emission control technologies to limit emissions.Our failure to comply with these requirements could subject us to monetary penalties, injunctions, conditions or restrictions on operations, and potentially criminal enforcement actions.Capital expenditures for air pollution equipment may be required in connection with maintaining or obtaining operating permits and approvals relating to air emissions at facilities owned or operated by us. We do not believe that our operations will be materially adversely affected by any such requirements. Water Discharges.The Federal Water Pollution Control Act (“Clean Water Act”) and analogous state laws impose restrictions and strict controls with respect to the discharge of pollutants, including spills and leaks of oil and other substances, into waters of the United States.The discharge of pollutants into regulated waters is prohibited, except in accordance with the terms of a permit issued by the EPA or an analogous state agency.Federal and state regulatory agencies can impose administrative, civil and criminal penalties for non-compliance with discharge permits or other requirements of the Clean Water Act and analogous state laws and regulations.In addition, the United States Oil Pollution Act of 1990 (“OPA”) and similar legislation enacted in Texas, Louisiana and other coastal states impose oil spill prevention and control requirements and significantly expand liability for damages resulting from oil spills.OPA imposes strict and, with limited exceptions, joint and several liabilities upon each responsible party for oil spill response and removal costs and a variety of public and private damages. Global Warming and Climate Change.In June2009, the U.S. House of Representatives passed a bill—the “American Clean Energy and Security Act of 2009,” also known as the “Waxman-Markey cap-and-trade legislation” (“ACESA”)—to control and reduce the emission of “greenhouse gases” (“GHGs”), such as carbon dioxide and methane, that may be contributing to warming of the Earth’s atmosphere and other climatic changes. The U.S. Senate is currently considering similar legislation that seeks to reduce emission of GHGs in the United States through the granting of emission allowances which would gradually be decreased over time. Moreover, more than one-third of the states, either individually or through multi-state initiatives, already have begun implementing legal measures to reduce emissions of GHGs. Also, on December15, 2009, the EPA published its findings that emissions of carbon dioxide, methane and other GHGs present an endangerment to human health and the environment. These findings by the EPA allow the agency to proceed with the adoption and implementation of regulations that would restrict emissions of GHGs under existing provisions of the federal Clean Air Act. The EPA has also proposed regulations that would require a reduction in emissions of GHGs from motor vehicles, and this regulatory action, if finalized, could also lead to the imposition of GHG emission limitations in Clean Air Act permits for certain stationary sources. In addition, on September22, 2009, the EPA issued a final rule requiring the reporting of GHG emissions from specified large GHG emission sources in the United States beginning in 2011 for emissions occurring in 2010. Although the vast majority of our facilities were not subject to the EPA’s GHG reporting rule adopted in September2009, the EPA has indicated that it is evaluating whether the rule should be applied to oil and gas production activities, perhaps on a field-wide basis. While it is not possible at this time to fully predict how legislation or new regulations that may be adopted in the United States to address GHG emissions would impact our business, any such future laws and regulations could result in increased compliance costs or additional operating restrictions, and could have an adverse effect on demand for the oil and natural gas that we produce. 14 Pipeline Safety.Some of our pipelines are subject to regulation by the U.S. Department of Transportation (“DOT”) under the Pipeline Safety Improvement Act of 2002, which was reauthorized and amended by the Pipeline Inspection, Protection, Enforcement and Safety Act of 2006. The DOT, through the Pipeline and Hazardous Materials Safety Administration (“PHMSA”), has established a series of rules that require pipeline operators to develop and implement integrity management programs for gas, natural gas liquids (“NGLs”), oil and condensate transmission pipelines that, in the event of a failure, could affect “high consequence areas.” “High consequence areas” are currently defined to include areas with specified population densities, buildings containing populations with limited mobility, areas where people may gather along the route of a pipeline (such as athletic fields or campgrounds), environmentally sensitive areas, and commercially navigable waterways. Under the DOT’s regulations, integrity management programs are required to include baseline assessments to identify potential threats to each pipeline segment, implementation of mitigation measures to reduce the risk of pipeline failure, periodic reassessments, reporting and recordkeeping. OSHA and Other Laws and Regulations.We are subject to the requirements of the federal Occupational Safety and Health Act (“OSHA”) and comparable state statutes. These laws and the implementing regulations strictly govern the protection of the health and safety of employees. The OSHA hazard communication standard, the EPA community right-to-know regulations under Title III of CERCLA and similar state statutes require that we organize and/or disclose information about hazardous materials used or produced in our operations. We believe that we are in substantial compliance with these applicable requirements and with other OSHA and comparable requirements. Claims are sometimes made or threatened against companies engaged in oil and gas exploration, production and related activities by owners of surface estates, adjoining properties or others alleging damages resulting from environmental contamination and other incidents of operations. We have been named as a defendant in a number of such lawsuits. While some jurisdictions in which we operate limit damages in such cases to the value of land that has been impaired, in other jurisdictions in which we operate, courts have allowed damage claims in excess of land value, including claims for the cost of remediation of contaminated properties. However, we do not believe that resolution of these claims will have a material adverse impact on our financial condition and operations. Title to Properties As is customary in the oil and gas industry, we perform a minimal title investigation before acquiring undeveloped properties.A title opinion is obtained prior to the commencement of drilling operations on such properties.We have obtained title opinions on substantially all of our producing properties and believe that we have satisfactory title to such properties in accordance with standards generally accepted in the oil and gas industry.These title investigations and title opinions, while consistent with industry standards, may not reveal existing or potential title defects, encumbrances or adverse claims as we are subject from time to time to claims or disputes regarding title to properties.Our properties are subject to customary royalty interests, liens incident to operating agreements, liens for current taxes and other burdens that we believe do not materially interfere with the use of or affect the value of such properties. Substantially all of our oil and gas properties are currently mortgaged to secure borrowings under our revolving credit facility and may be mortgaged under any future credit facilities entered into by us. Operational Hazards and Insurance Our operations are subject to the usual hazards incident to the drilling and production of oil and gas, such as blowouts, cratering, explosions, uncontrollable flows of oil, gas or well fluids, fires and pollution and other environmental risks.These hazards can cause personal injury and loss of life, severe damage to and destruction of property and equipment, pollution or environmental damage and suspension of operation.In addition, the presence of unanticipated pressures or irregularities in formations, miscalculations, or accidents may cause our drilling activities to be unsuccessful and result in a total loss of our investment. We maintain insurance of various types to cover our operations with policy limits and retention liability customary in the industry.We believe the coverage and types of insurance are adequate.The occurrence of a significant adverse event, the risks of which are not fully covered by insurance, could have a material adverse effect on our financial condition and results of operations.We cannot give any assurances that we will be able to maintain adequate insurance in the future at rates we consider reasonable. 15 Operating Segments For financial information about our operating segments, see Note 16 to the accompanying consolidated financial statements. Executive Officers The following is a list, as of March 12, 2010 of the name, age and position with the Company of each person who is an executive officer of the Company: CLAYTON W. WILLIAMS, JR., age 78, is Chairman of the Board, President, Chief Executive Officer and a director of the Company, having served in such capacities since September 1991.For more than the past five years, Mr.Williams has also been the chief executive officer and a director of certain entities which are controlled directly or indirectly by Mr. Williams.Mr. Williams beneficially owns, either individually or through his affiliates, approximately 26% of the outstanding shares of our common stock. L. PAUL LATHAM, age 58, is Executive Vice President, Chief Operating Officer and a director of the Company, having served in such capacities since September 1991.Mr. Latham is the sole general partner of WCPL.WCPL holds approximately 25% of the outstanding shares of our common stock.As the sole general partner, Mr. Latham has the power to vote or direct the voting of the shares of our common stock held by WCPL.Mr.Latham also serves as an officer and director of certain entities which are controlled directly or indirectly by Mr. Williams. MEL G. RIGGS, age 55, is Senior Vice President and Chief Financial Officer of the Company, having served in such capacities since September 1991.Mr. Riggs has served as a director of the Company since May 1994. PATRICK C. REESBY, age 57, is Vice President – New Ventures of the Company, having served in such capacity since 1993. ROBERT C. LYON, age 73, is Vice President – Gas Gathering and Marketing of the Company, having served in such capacity since 1993. MICHAEL L. POLLARD, age 59, is Vice President – Accounting of the Company, having served in such capacity since 2003.Prior to that, Mr. Pollard had served as Controller of the Company since 1993. T. MARK TISDALE, age 53, is Vice President and General Counsel of the Company, having served in such capacity since 1993. GREGORY S. WELBORN, age 36, is Vice President – Land of the Company, having served in such capacity since 2006.Prior to that, Mr. Welborn was self-employed.Mr. Welborn is the son-in-law of Clayton W. Williams, Jr. Employees At December 31, 2009, we had 312 full-time employees, of which 111 are employed by Desta Drilling.None of our employees are subject to a collective bargaining agreement.In our opinion, relations with employees are good. Website Address We maintain an internet website at www.claytonwilliams.com.We make available, free of charge, on our website, our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports, as soon as reasonably practicable after providing such reports to the Securities and Exchange Commission (“SEC”).The information contained in or incorporated in our website is not part of this report. 16 Item 1A -Risk Factors There are many factors that affect our business, some of which are beyond our control.Our business, financial condition and results of operations could be materially adversely affected by any of these risks.The risks described below are not the only ones facing our company.Additional risks not presently known to us or that we currently deem immaterial individually or in the aggregate may also impair our business operations. Oil and gas prices are volatile. Declines in commodity prices have adversely affected, and in the future may adversely affect, our financial condition, liquidity, results of operations, cash flows, access to the capital markets, and ability to grow. Our revenues, operating results, liquidity, cash flows, profitability and value of proved reserves depend substantially upon the market prices of oil and natural gas.Product prices affect our cash flow available for capital expenditures and our ability to access funds under our revolving credit facility and through the capital markets.The amount available for borrowing under our revolving credit facility is subject to a borrowing base, which is determined at least semi-annually by our lenders taking into account the estimated value of our proved reserves and is subject to periodic redeterminations based on pricing models determined by the lenders at such time. The decline in oil and natural gas prices in 2009 has impacted the value of our estimated proved reserves and, in turn, the market values used by our lenders to determine our borrowing base.If commodity prices decline in the future, the decline could have adverse effects on our reserves and borrowing base. The prices we receive for our oil and natural gas depend upon factors beyond our control, including among others: · changes in the supply of and demand for oil and natural gas; · market uncertainty; · the level of consumer product demands; · hurricanes and other weather conditions; · domestic governmental regulations and taxes; · the price and availability of alternative fuels; · political and economic conditions in oil producing countries; · the foreign supply of oil and natural gas; · the price of oil and gas imports; and · overall domestic and foreign economic conditions. These factors make it very difficult to predict future commodity price movements with any certainty. Substantially all of our oil and natural gas sales are made in the spot market or pursuant to contracts based on spot market prices and are not long-term fixed price contracts.Further, oil prices and natural gas prices do not necessarily fluctuate in direct relation to each other. We may not be able to replace production with new reserves. In general, the volume of production from an oil and gas property declines as reserves related to that property are depleted. The decline rates depend upon reservoir characteristics. Historically, our oil and gas properties have had steep rates of decline and short estimated productive lives. The implied life of our proved reserves at December31, 2009 is approximately 5.8 years, based on 2009 production levels. 17 Exploring for, developing, or acquiring reserves is capital intensive and uncertain.We may not be able to economically find, develop, or acquire additional reserves, or may not be able to make the necessary capital investments if our cash flows from operations decline or external sources of capital become limited or unavailable. We cannot give assurance that our future exploration, development, and acquisition activities will result in additional proved reserves or that we will be able to drill productive wells at acceptable costs. We require substantial capital expenditures to conduct our operations and replace our production, and we may be unable to obtain needed financing on satisfactory terms necessary to fund our planned capital expenditures. Our business is capital intensive and requires us to spend substantial amounts of capital for exploration and development activities.If low oil and natural gas prices, operating difficulties or other factors, many of which are beyond our control, cause our revenues and cash flows from operating activities to decrease, we may be limited in our ability to internally fund our exploration and development activities, and if our borrowing base under the revolving facility is redetermined to a lower amount, this could adversely affect our ability to supplement cash flow from operations as a source of funding for these activities.After utilizing our available sources of financing, we may be forced to raise additional debt or equity proceeds to fund such capital expenditures. We cannot give assurance that additional debt or equity financing will be available or cash flows provided by operations will be sufficient to meet these requirements. We have substantial indebtedness.Our leverage and the covenants in our debt agreements could negatively impact our financial condition, liquidity, results of operations and business prospects. As of December 31, 2009, the principal amount of our outstanding consolidated debt was approximately $395million, which included approximately $170 million outstanding under our revolving credit facility.Our revolving credit facility and the Indenture governing our 7¾% Senior Notes due 2013 impose significant restrictions on our ability to take certain actions, including our ability to incur additional indebtedness, sell certain assets or merge, make investments or loans, issue redeemable or preferred stock, pay distributions or dividends, create liens, guarantee other indebtedness and enter into new lines of business. Our level of indebtedness and the restrictive covenants in our debt agreements could have important consequences on our business and operations.Among other things, these may: · require us to use a significant portion of our cash flow to pay principal and interest on the debt, which will reduce the amount available to fund working capital, capital expenditures, and other general corporate purposes; · adversely affect the credit ratings assigned by third party rating agencies, which have in the past and may in the future, downgrade their ratings of our debt and other obligations due to changes in our debt level or our financial condition; · limit our access to the capital markets; · increase our borrowing costs, and impact the terms, conditions, and restrictions contained in our debt agreements, including the addition of more restrictive covenants; · limit our flexibility in planning for and reacting to changes in our business as covenants and restrictions contained in our existing and possible future debt arrangements may require that we meet certain financial tests and place restrictions on the incurrence of additional indebtedness; · place us at a disadvantage compared to similar companies in our industry that have less debt; and · make us more vulnerable to economic downturns and adverse developments in our business. A higher level of debt will increase the risk that we may default on our financial obligations.Our ability to meet our debt obligations and other expenses will depend on our future performance.Our future performance will be affected by oil and gas prices, financial, business, domestic and worldwide economic conditions, governmental regulations and environmental regulations, and other factors, many of which we are unable to control.If our cash flow is not sufficient to service our debt, we may be required to refinance the debt, sell assets, or sell shares of our stock on terms that we do not find attractive, if it can be done at all. 18 A financial crisis may impact our business and financial condition and it may adversely impact our ability to obtain funding under our revolving credit facility or in the capital markets. The credit crisis and related turmoil in the global financial systems have had an impact on our business and our financial condition. An economic crisis could reduce the demand for oil and natural gas and put downward pressure on the prices for oil and natural gas.Historically, we have used our cash flow from operations and borrowings under our revolving credit facility to fund our capital expenditures.In the future, we may not be able to access adequate funding under our revolving credit facility as a result of (1)a decrease in our borrowing base due to the outcome of a borrowing base redetermination, or (2)an unwillingness or inability on the part of our lending counterparties to meet their funding obligations.In addition, we may face limitations on our ability to access the debt and equity capital markets and complete asset sales, and an increased counterparty credit risk on our derivatives contracts. Our hedging transactions could result in financial losses or could reduce our income.To the extent we have hedged a significant portion of our expected production and actual production is lower than expected or the costs of goods and services increase, our profitability would be adversely affected. To achieve more predictable cash flow and to reduce our exposure to adverse fluctuations in the prices of oil and gas, we currently and may in the future enter into hedging transactions for a significant portion of our expected oil and gas production that could result in both realized and unrealized hedging losses. The extent of our commodity price exposure is related largely to the effectiveness and scope of our derivative activities.For example, the derivative instruments we utilize are primarily based on NYMEX futures prices, which may differ significantly from the actual crude oil and gas prices we realize in our operations.Furthermore, we have adopted a policy that requires, and our credit facility also mandates, that we enter into derivative transactions related to only a portion of our expected production volumes and, as a result, we will continue to have direct commodity price exposure on the portion of our production volumes not covered by these derivative transactions. Our actual future production may be significantly higher or lower than we estimate at the time we enter into derivative transactions for such period. If the actual amount is higher than we estimate, we will have greater commodity price exposure than we intended. If the actual amount is lower than the nominal amount that is subject to our derivative financial instruments, we might be forced to satisfy all or a portion of our derivative transactions without the benefit of the cash flow from our sale or purchase of the underlying physical commodity, resulting in a substantial diminution in our profitability and liquidity. As a result of these factors, our derivative activities may not be as effective as we intend in reducing the volatility of our cash flows, and in certain circumstances may actually increase the volatility of our cash flows. In addition, our hedging transactions are subject to the following risks: · we may be limited in receiving the full benefit of increases in oil and gas prices as a result of these transactions; · a counterparty may not perform its obligation under the applicable derivative instrument or seek bankruptcy protection; · there may be a change in the expected differential between the underlying commodity price in the derivative instrument and the actual price received; and · the steps we take to monitor our derivative financial instruments may not detect and prevent violations of our risk management policies and procedures, particularly if deception or other intentional misconduct is involved. 19 Our proved reserves are estimates and depend on many assumptions. Any material inaccuracies in these assumptions could cause the quantity and value of our oil and gas reserves, and our revenue, profitability, and cash flow, to be materially different from our estimates. The accuracy of proved reserves estimates and estimated future net cash flows from such reserves is a function of the quality of available geological, geophysical, engineering and economic data and is subject to various assumptions, including assumptions required by the SEC relating to oil and gas prices, drilling and operating expenses, and other matters.Although we believe that our estimated proved reserves represent reserves that we are reasonably certain to recover, actual future production, oil and gas prices, revenues, taxes, development expenditures, operating expenses and quantities of recoverable oil and gas reserves will most likely vary from the assumptions and estimates used to determine proved reserves.Any significant variance could materially affect the estimated quantities and value of our oil and gas reserves, which in turn could adversely affect our cash flow, results of operations and the availability of capital resources.In addition, we may adjust estimates of proved reserves to reflect production history, results of exploration and development, prevailing oil and gas prices and other factors, many of which are beyond our control.Downward adjustments to our estimated proved reserves could require us to impair the carrying value of our oil and gas properties, which would reduce our earnings and our stockholders' equity. The present value of proved reserves will not necessarily equal the current fair market value of our estimated oil and gas reserves.In accordance with the new reserve reporting requirements of the SEC, we are required to establish economic production for reserves on an average historical price.Actual future prices and costs may be materially higher or lower than those required by the SEC.The timing of both the production and the expenses with respect to the development and production of oil and gas properties will affect the timing of future net cash flows from proved reserves and their present value. The estimated proved reserve information is based upon reserve reports prepared by independent engineers.From time to time, estimates of our reserves are also made by the lenders under our revolving credit facility in establishing the borrowing base under such credit facility and by our engineers for use in developing business plans and making various decisions.Such estimates may vary significantly from those of the independent engineers and have a material effect upon our business decisions and available capital resources. Price declines may result in impairments of our asset carrying values. Commodity prices have a significant impact on the present value of our proved reserves.Accounting rules require us to impair, as a non-cash charge to earnings, the carrying value of our oil and gas properties in certain situations.We are required to perform impairment tests on our assets periodically and whenever events or changes in circumstances warrant a review of our assets.To the extent such tests indicate a reduction of the estimated useful life or estimated future cash flows of our assets, the carrying value may not be recoverable, and an impairment may be required.Any impairment charges we record in the future could have a material adverse effect on our results of operations in the period incurred. Our exploration activities subject us to greater risks than development activities. Generally, our oil and gas exploration activities pose a higher economic risk to us than our development activities. Exploration activities involve the drilling of wells in areas where there is little or no known production. Development activities relate to increasing oil or natural gas production from an area that is known to be productive by drilling additional wells, working over and recompleting existing wells and other production enhancement techniques. Exploration projects are identified through subjective analysis of geological and geophysical data, including the use of 3-D seismic and other available technology. By comparison, the identification of development prospects is significantly based upon existing production surrounding or adjacent to the proposed drilling site. For 2010, only 3% of our planned exploration and development activities relate to exploratory prospects, as compared to 40% in 2009.To the extent we engage in exploration activities, we have a greater risk of drilling dry holes or not finding oil and natural gas that can be produced economically. The seismic data and other technology we use does not allow us to know with certainty prior to drilling a well whether oil or natural gas is present or can be produced economically.We cannot assure you that any of our future exploration efforts will be successful. If these activities are unsuccessful, it will have a significant adverse affect on our results of operations, cash flow and capital resources. 20 Drilling oil and natural gas wells is a high-risk activity and subjects us to a variety of factors that we cannot control. Drilling oil and natural gas wells, including development wells, involves numerous risks, including the risk that we may not encounter commercially productive oil or natural gas reservoirs. We may not recover all or any portion of our investment in new wells. The presence of unanticipated pressures or irregularities in formations, miscalculations or accidents may cause our drilling activities to be unsuccessful and result in a total loss of our investment. In addition, we often are uncertain as to the future cost or timing of drilling, completing and operating wells. Further, our drilling operations may be curtailed, delayed or canceled as a result of a variety of factors, including: · unexpected drilling conditions; · title problems; · pressure or irregularities in formations; · equipment failures or accidents; · adverse weather conditions; · compliance with environmental and other governmental requirements, which may increase our costs or restrict our activities; and · costs of, or shortages or delays in the availability of, drilling rigs, tubular materials and equipment and services. Acquisitions are subject to the risks and uncertainties of evaluating reserves and potential liabilities and may be disruptive and difficult to integrate into our business. Our on-going business strategy includes growing our reserves and drilling inventory through acquisitions.Acquired properties can be subject to significant unknown liabilities. Prior to completing an acquisition, it is generally not feasible to conduct a detailed review of each individual property to be acquired in an acquisition.Even a detailed review or inspection of each property may not reveal all existing or potential liabilities associated with owning or operating the property. Moreover, some potential liabilities, such as environmental liabilities related to groundwater contamination, may not be discovered even when a review or inspection is performed. Our initial reserve estimates for acquired properties may be inaccurate. Downward adjustments to our estimated proved reserves, including reserves added through acquisitions, could require us to write down the carrying value of our oil and gas properties, which would reduce our earnings and our stockholders' equity. Our failure to integrate acquired businesses successfully into our existing business could result in our incurring unanticipated expenses and losses.In addition, we may have to assume cleanup or reclamation obligations or other unanticipated liabilities in connection with these acquisitions.The scope and cost of these obligations may ultimately be materially greater than estimated at the time of the acquisition. The process of integrating acquired operations into our existing operations may result in unforeseen operating difficulties and may require significant management attention and financial resources that would otherwise be available for the ongoing development or expansion of existing operations. We may not be insured against all of the operating hazards to which our business is exposed. Our operations are subject to the usual hazards incident to the drilling and production of oil and gas, such as windstorms, lightning strikes, blowouts, cratering, explosions, uncontrollable flows of oil, gas or well fluids, fires, severe weather and pollution and other environmental risks. These hazards can cause personal injury and loss of life, severe damage to and destruction of property and equipment, pollution or environmental damage, clean-up responsibilities, regulatory investigation and penalties, and suspension of operations, all of which could result in a substantial loss. We maintain insurance against some, but not all, of the risks described above. Such insurance may not be adequate to cover losses or liabilities. Also, we cannot give assurance of the continued availability of insurance at premium levels that justify its purchase. 21 Our business depends on oil and natural gas transportation facilities, most of which are owned by others. The marketability of our oil and natural gas production depends in large part on the availability, proximity and capacity of pipeline systems owned by third parties. The unavailability of or lack of available capacity on these systems and facilities could result in the shut-in of producing wells or the delay or discontinuance of drilling plans for properties. Although we have some contractual control over the transportation of our product, material changes in these business relationships could materially affect our operations. Federal and state regulation of oil and natural gas production and transportation, tax and energy policies, changes in supply and demand, pipeline pressures, damage to or destruction of pipelines, maintenance and repair and general economic conditions could adversely affect our ability to produce, gather and transport oil and natural gas. Future shortages of available drilling rigs, equipment and personnel may delay or restrict our operations. The oil and natural gas industry is cyclical and, from time to time, there is a shortage of drilling rigs, equipment, supplies or personnel. During these periods, the costs and delivery times of drilling rigs, equipment and supplies are substantially greater. In addition, demand for, and wage rates of, qualified drilling rig crews rise with increases in the number of active rigs in service. Shortages of drilling rigs, equipment, supplies or personnel may increase drilling costs or delay or restrict our exploration and development operations, which in turn could impair our financial condition and results of operations. Our industry is highly competitive. Competition in all areas of our operations is intense. We experience competition from major and independent oil and gas companies and oil and gas syndicates in bidding for desirable oil and gas properties, as well as in acquiring the equipment, data and labor required to operate and develop such properties. A number of our competitors have financial resources and acquisition, exploration and development budgets that are substantially greater than ours, which may adversely affect our ability to compete with these companies. Competitors may be able to pay more for productive oil and gas properties and exploratory prospects and to define, evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit. Our ability to increase reserves in the future will depend on our success at selecting and acquiring suitable producing properties and prospects for future development and exploration activities. In addition, the oil and gas industry as a whole competes with other industries in supplying the energy and fuel requirements of industrial, commercial and individual consumers. The price and availability of alternative energy sources could adversely affect our revenue. The market for our oil, gas and natural gas liquids production depends on factors beyond our control, including domestic and foreign political conditions, the overall level of supply of and demand for oil, gas and natural gas liquids, the price of imports of oil and gas, weather conditions, the price and availability of alternative fuels, the proximity and capacity of gas pipelines and other transportation facilities and overall economic conditions. Our success depends on key members of our management and our ability to attract and retain experienced technical and other professional personnel. Our success is highly dependent on our senior management.The loss of one or more of these individuals could have a material adverse effect on our business. Furthermore, competition for experienced technical and other professional personnel is intense. If we cannot retain our current personnel or attract additional experienced personnel, our ability to compete could be adversely affected. We are primarily controlled by Clayton W. Williams, Jr. and his children’s limited partnership. Clayton W. Williams, Jr. beneficially owns, either individually or through his affiliates, approximately 26% of the outstanding shares of our common stock. Mr. Williams is also our Chairman of the Board and Chief Executive Officer.As a result, Mr. Williams has significant influence over matters voted on by our shareholders, including the election of our Board members, and in all other facets of our business, including both our business strategy and daily operations. 22 WCPL, a limited partnership in which Mr. Williams’ adult children are the limited partners, owns an additional 25% of the outstanding shares of our common stock.L.Paul Latham, our Executive Vice President and Chief Operating Officer, is the sole general partner of WCPL and has the power to vote or direct the voting of the shares held by WCPL.In voting these shares, Mr. Latham will not be acting in his capacity as an officer and director of the Company and will consider the interests of WCPL and Mr. Williams’ children.They may have interests that differ from the interests of our other shareholders. The retirement, incapacity or death of Mr. Williams, or any change in the power to vote shares beneficially owned by Mr. Williams or held by WCPL, could result in negative market or industry perception and could have a material adverse effect on our business. By extending credit to our customers, we are exposed to potential economic loss. We sell our oil and natural gas production to various customers, serve as operator in the drilling, completion and operation of oil and gas wells, and enter into derivatives with various counterparties. As appropriate, we obtain letters of credit to secure amounts due from our principal oil and gas purchasers and follow other procedures to monitor credit risk from joint owners and derivatives counterparties. We cannot give assurance that we will not suffer any economic loss related to credit risks in the future. Compliance with laws and regulations governing our activities could be costly and could negatively impact production. Our oil and gas exploration, production and related operations are subject to extensive rules and regulations promulgated by federal, state and local agencies. Failure to comply with such rules and regulations can result in substantial penalties. The regulatory burden on the oil and gas industry increases our cost of doing business and affects our profitability. Because such rules and regulations are frequently amended or reinterpreted, we are unable to predict the future cost or impact of complying with such laws. All of the states in which we operate generally require permits for drilling operations, drilling bonds and reports concerning operations and impose other requirements relating to the exploration and production of oil and gas. Such states also have statutes or regulations addressing conservation matters, including provisions for the unitization or pooling of oil and gas properties, the establishment of maximum rates of production from oil and gas wells and the spacing, plugging and abandonment of such wells. The statutes and regulations of certain states also limit the rate at which oil and gas can be produced from our properties. The FERC regulates interstate natural gas transportation rates and service conditions, which affect the marketing of gas we produce, as well as the revenues we receive for sales of such production. Since the mid-1980s, the FERC has issued various orders that have significantly altered the marketing and transportation of gas. These orders resulted in a fundamental restructuring of interstate pipeline sales and transportation services, including the unbundling by interstate pipelines of the sales, transportation, storage and other components of the city-gate sales services such pipelines previously performed. These FERC actions were designed to increase competition within all phases of the gas industry. The interstate regulatory framework may enhance our ability to market and transport our gas, although it may also subject us to greater competition and to the more restrictive pipeline imbalance tolerances and greater associated penalties for violation of such tolerances. Our sales of oil and natural gas liquids are not presently regulated and are made at market prices.The price we receive from the sale of those products is affected by the cost of transporting the products to market. The FERC has implemented regulations establishing an indexing system for transportation rates for oil pipelines, which, generally, would index such rate to inflation, subject to certain conditions and limitations. We are not able to predict with any certainty what effect, if any, these regulations will have on us, but, other factors being equal, the regulations may, over time, tend to increase transportation costs which may have the effect of reducing wellhead prices for oil and natural gas liquids. Under the EP Act 2005, FERC has civil penalty authority under the NGA to impose penalties for current violations of up to $1 million per day for each violation and disgorgement of profits associated with any violation. While our operations have not been regulated by FERC under the NGA, FERC has adopted regulations that may subject certain of our otherwise non-FERC jurisdictional entities to FERC annual reporting and daily scheduled flow and capacity posting requirements, as described more fully in Item 1 above. Additional rules and legislation pertaining to those and other matters may be considered or adopted by FERC from time to time. Failure to comply with those regulations in the future could subject us to civil penalty liability. 23 Our oil and gas exploration and production, and related activities are subject to extensive environmental regulations, and to laws that can give rise to substantial liabilities from environmental contamination. Our operations are subject to extensive federal, state and local environmental laws and regulations, which impose limitations on the discharge of pollutants into the environment, establish standards for the management, treatment, storage, transportation and disposal of hazardous materials and of solid and hazardous wastes, and impose obligations to investigate and remediate contamination in certain circumstances.Liabilities to investigate or remediate contamination, as well as other liabilities concerning hazardous materials or contamination such as claims for personal injury or property damage, may arise at many locations, including properties in which we have an ownership interest but no operational control, properties we formerly owned or operated and sites where our wastes have been treated or disposed of, as well as at properties that we currently own or operate.Such liabilities may arise even where the contamination does not result from any noncompliance with applicable environmental laws.Under a number of environmental laws, such liabilities may also be joint and several, meaning that we could be held responsible for more than our share of the liability involved, or even the entire share.Environmental requirements generally have become more stringent in recent years, and compliance with those requirements more expensive. We have incurred expenses in connection with environmental compliance, and we anticipate that we will continue to do so in the future.Failure to comply with extensive applicable environmental laws and regulations could result in significant civil or criminal penalties and remediation costs.Some of our properties, including properties in which we have an ownership interest but no operating control, may be affected by environmental contamination that may require investigation or remediation.Some of our operations are located in environmentally sensitive environments, such as coastal waters, wetlands and other protected areas.Some of our operations are in areas particularly susceptible to damage by hurricanes or other destructive storms, which could result in damage to facilities and discharge of pollutants.In addition, claims are sometimes made or threatened against companies engaged in oil and gas exploration and production by owners of surface estates, adjoining properties or others alleging damage resulting from environmental contamination and other incidents of operation, and such claims have been asserted against us as well as companies we have acquired.Compliance with, and liabilities for remediation under, these laws and regulations, and liabilities concerning contamination or hazardous materials, may adversely affect our business, financial condition and results of operations. Certain U.S. federal income tax deductions currently available with respect to oil and gas exploration and development may be eliminated as a result of future legislation. The Proposed Fiscal Year 2010 Budget includes proposed legislation that would, if enacted into law, make significant changes to United States tax laws, including the elimination of certain key U.S. federal income tax incentives currently available to oil and natural gas exploration and production companies. These changes include, but are not limited to:(1) the repeal of the percentage depletion allowance for oil and natural gas properties, (2) the elimination of current deductions for intangible drilling and development costs, (3) the elimination of the deduction for certain domestic production activities, and (4) an extension of the amortization period for certain geological and geophysical expenditures. It is unclear whether any such changes will be enacted or how soon any such changes could become effective.The passage of any legislation as a result of these proposals or any other similar changes in U.S.federal income tax laws could eliminate certain tax deductions that are currently available with respect to oil and gas exploration and development, and any such change could negatively affect our financial condition and results of operations. The adoption of climate change legislation by Congress could result in increased operating costs and reduced demand for the oil and natural gas we produce. In June2009, the U.S. House of Representatives passed a bill—the “American Clean Energy and Security Act of 2009,” also known as the “Waxman-Markey cap-and-trade legislation” (“ACESA”)—to control and reduce the emission of “greenhouse gases” (“GHGs”), such as carbon dioxide and methane, that may be contributing to warming of the Earth’s atmosphere and other climatic changes. The U.S. Senate is currently considering similar legislation that seeks to reduce emission of GHGs in the United States through the granting of emission allowances which would gradually be decreased over time. Moreover, more than one-third of the states, either individually or through multi-state initiatives, already have begun implementing legal measures to reduce emissions of GHGs. Also, on December15, 2009, the EPA published its findings that emissions of carbon dioxide, methane and other GHGs present an endangerment to human health and the environment. These findings by the EPA allow the agency to proceed with the adoption and implementation of regulations that would restrict emissions of GHGs under existing provisions of the federal Clean Air Act.The EPA has also proposed regulations that would require a reduction in emissions of GHGs from motor vehicles, and this regulatory action, if finalized, could also lead to the imposition of GHG emission limitations in Clean Air Act permits for certain stationary sources. In addition, on September22, 24 2009, the EPA issued a final rule requiring the reporting of GHG emissions from specified large GHG emission sources in the United States beginning in 2011 for emissions occurring in 2010. Although the vast majority of our facilities were not subject to the EPA’s GHG reporting rule adopted in September2009, the EPA has indicated that it is evaluating whether the rule should be applied to oil and gas production activities, perhaps on a field-wide basis. While it is not possible at this time to fully predict how legislation or new regulations that may be adopted in the United States to address GHG emissions would impact our business, any such future laws and regulations could result in increased compliance costs or additional operating restrictions, and could have an adverse effect on demand for the oil and natural gas that we produce. The U.S. Senate has begun work on its own legislation for controlling and reducing emissions of GHGs in the United States.If the Senate adopts GHG legislation that is different from ACESA, the Senate legislation would need to be reconciled with ACESA and both chambers would be required to approve identical legislation before it could become law.President Obama has indicated that he is in support of the adoption of legislation to control and reduce emissions of GHGs through an emission allowance permitting system that results in fewer allowances being issued each year but that allows parties to buy, sell and trade allowances as needed to fulfill their GHG emission obligations.Although it is not possible at this time to predict whether or when the Senate may act on climate change legislation or how any bill approved by the Senate would be reconciled with ACESA, any laws or regulations that may be adopted to restrict or reduce emissions of GHGs would likely require us to incur increased operating costs, and could have an adverse effect on demand for the oil and natural gas we produce. The adoption of derivatives legislation by Congress could have an adverse impact on our ability to hedge risks associated with our business. Congress is currently considering legislation to impose restrictions on certain transactions involving derivatives, which could affect the use of derivatives in hedging transactions. ACESA contains provisions that would prohibit private energy commodity derivative and hedging transactions.ACESA would expand the power of the Commodity Futures Trading Commission, or CFTC, to regulate derivative transactions related to energy commodities, including oil and natural gas, and to mandate clearance of such derivative contracts through registered derivative clearing organizations.Under ACESA, the CFTC’s expanded authority over energy derivatives would terminate upon the adoption of general legislation covering derivative regulatory reform. The CFTC is considering whether to set limits on trading and positions in commodities with finite supply, particularly energy commodities, such as crude oil, natural gas and other energy products.The CFTC also is evaluating whether position limits should be applied consistently across all markets and participants.Separately, two committees of the House of Representatives, the Financial Services and Agriculture Committees, acted on October 15 and October 21, 2009, respectively, to adopt legislation that would impose comprehensive regulation on the over-the-counter (OTC) derivatives marketplace.This legislation would subject swap dealers and major swap participants to substantial supervision and regulation, including capital standards, margin requirements, business conduct standards, and recordkeeping and reporting requirements.It also would require central clearing for transactions entered into between swap dealers or major swap participants, and would provide the CFTC with authority to impose position limits in the OTC derivatives markets.A major swap participant generally would be someone other than a dealer who maintains a “substantial” position in outstanding swaps other than swaps used for commercial hedging, or whose positions create substantial exposure to its counterparties or the system.Although it is not possible at this time to predict whether or when Congress may act on derivatives legislation or how any climate change bill approved by the Senate would be reconciled with ACESA, any laws or regulations that may be adopted that subject us to additional capital or margin requirements relating to, or to additional restrictions on, our trading and commodity positions could have an adverse effect on our ability to hedge risks associated with our business or on the cost of our hedging activity. Increased regulation of hydraulic fracturing could result in reductions or delays in drilling and completing new oil and natural gas wells, which could adversely impact our revenues. Legislation has been introduced in the U.S. Congress to amend the federal Safe Drinking Water Act to subject hydraulic fracturing operations to regulation under that Act and to require the disclosure of chemicals used by the oil and gas industry in the hydraulic fracturing process. Hydraulic fracturing is an important and commonly used process in the completion of oil and gas wells particularly in unconventional resource plays. Hydraulic fracturing involves the injection of water, sand and chemicals under pressure into rock formations to stimulate gas and, to a lesser extent, oil production. The proposed legislation, if adopted, could establish an additional level of regulation and permitting of hydraulic fracturing operations at the federal level.Any such added regulation could lead to operational delays, increased operating costs and additional regulatory burdens, and reduced production of natural gas and oil, which could adversely affect our revenues and results of operations. 25 Item 1B -Unresolved Staff Comments Not applicable. Item 2 -Properties Our properties consist primarily of oil and gas wells and our ownership in leasehold acreage, both developed and undeveloped.At December 31, 2009, we had interests in 6,750 gross (941.2 net) oil and gas wells and owned leasehold interests in approximately 1.1million gross (618,000net) undeveloped acres. Reserves Rule Changes Applicable to Reserve Estimates and Disclosures In 2009, the SEC issued its final rule on the modernization of oil and gas reporting, and the Financial Accounting Standards Board (“FASB”) adopted conforming changes to Accounting Standards Codification (“ASC”) Topic 932, “Extractive Industries”, to align the FASB’s reserves requirements with those of the SEC.The final rule is now in effect for companies with fiscal years ending on or after December 31, 2009.As it affects our reserve estimates and disclosures, the final rule: · amends the definition of proved reserves to require the use of average commodity prices based upon the prior 12-month period rather than year-end prices; · expands the type of technologies available to establish reserve estimates and categories; · modifies certain definitions used in estimating proved reserves; · permits disclosure of probable and possible reserves; · requires disclosure of internal controls over reserve estimations and the qualifications of technical persons primarily responsible for the preparation or audit of reserve estimates; · permits disclosure of reserves based on different price and cost criteria, such as futures prices or management forecasts; and · requires disclosure of material changes in proved undeveloped reserves, including a discussion of investments and progress made to convert proved undeveloped reserves to proved developed reserves. See “Glossary of Terms” for current definitions of terms related to oil and gas reserves. The following table sets forth our estimated quantities of proved reserves as of December 31, 2009, all of which are located within the United States. Proved Reserves(a) Natural Total Oil Oil(b) Gas Equivalents(c) Reserve Category (MBbls) (MMcf) (MBOE) Developed Undeveloped Total Proved (a) None of our oil and gas reserves are derived from non-traditional sources. (b) Oil reserves include crude oil, condensate and natural gas liquids. (c) Natural gas reserves have been converted to oil equivalents at the rate of six Mcf of gas to one barrel of oil. The present value of future net cash flows from proved reserves, before deductions for estimated future income taxes and asset retirement obligations, discounted at 10% (“PV-10 Value”), totaled $460.4 million at December 31, 2009.The commodity prices used to estimate proved reserves and their related PV-10 Value at December 31, 2009 were based on the 12-month unweighted arithmetic average of the first-day-of-the-month price for the period from January 2009 through December 2009.These benchmark average prices were further adjusted for quality, energy content, transportation fees and other price differentials specific to our properties, resulting in an average adjusted price of $54.81 per barrel of oil and NGL and $3.71 per Mcf of natural gas over the remaining life of our proved reserves.Operating costs were not escalated. 26 PV-10 Value is not a generally accepted accounting principle (“GAAP”) financial measure, but we believe it is useful as a supplemental disclosure to the standardized measure of discounted future net cash flows presented in our consolidated financial statements.To compute our standardized measure of discounted future net cash flows at December 31, 2009, we began with the PV-10 Value of our proved reserves and deducted the present value of estimated future income taxes of $66.8 million and net abandonment costs of $29.3 million, discounted at 10%.At December 31, 2009, our standardized measure of discounted future net cash flows totaled $364.3 million.While the standardized measure of discounted future net cash flows is dependent on the unique tax situation of each company, the present value of proved reserves is based on prices and discount factors that are consistent for all companies and can be used within the industry and by securities analysts to evaluate proved reserves on a more comparable basis. The following table summarizes certain information as of December 31, 2009 regarding our estimated proved reserves in each of our principal producing areas. Percent Proved Reserves PV-10 of PV-10 Natural Total Oil Percent of Value of Value of Oil (a) Gas Equivalents(b) Total Oil Proved Proved (MBbls) (MMcf) (MBOE) Equivalent Reserves Reserves (In thousands) Permian Basin % $ % Austin Chalk (Trend) % % North Louisiana % % South Louisiana % % Cotton Valley Reef Complex - % % Other % % Total % $ % (a) Oil reserves include crude oil, condensate and natural gas liquids. (b) Natural gas reserves have been converted to oil equivalents at the rate of six Mcf to one barrel of oil. The following table summarizes changes in our estimated proved reserves during 2009. Proved Reserves (MBOE) As of December 31, 2008 Extensions and discoveries Revisions ) Production ) As of December 31, 2009 Extensions and discoveries.Extensions and discoveries in 2009 added 3,655 MBOE of proved reserves, replacing 63% of our 2009 production.These additions resulted primarily from our drilling activities in the Permian Basin and the Austin Chalk (Trend) despite curtailments of capital spending during the first half of 2009 due to recessionary uncertainties.Of the total reserve additions, proved developed reserves accounted for 2,738 MBOE, while the remaining 917 MBOE were proved undeveloped reserves. Revisions.Net downward revisions of 2,353 MBOE consisted of downward revisions of 2,420 MBOE related to performance and upward revisions of 67 MBOE related to pricing.Substantially all of the downward performance revisions resulted from the reclassification of certain Permian Basin reserves from proved undeveloped to probable (see discussion below regarding changes in proved undeveloped reserves).Net upward revisions of 67MBOE were attributable to the effects of higher product prices on the estimated quantities of proved reserves. Proved undeveloped reserves decreased 1,673 MBOE in 2009 from 6,724 MBOE at the beginning of the year to 5,051 MBOE at December 31, 2009 due primarily to the reclassification of 2,412 MBOE of Permian Basin reserves from proved undeveloped to probable.These reclassified reserves relate to undrilled locations we acquired in 2004 in connection with the purchase of Southwest Royalties, Inc.These undrilled locations are on leases which are held by existing production from other wells.Although we expect to develop these reserves in the future, the reserves were downgraded to probable due to a provision in the new SEC reserves rule that requires proved undeveloped reserves to be developed within five years from their date of origin.We added 917 MBOE of proved reserves from extensions and discoveries related to nine proved undeveloped locations that we plan to drill in 2010 at an expected cost of 27 approximately $15 million.Net downward revisions to proved undeveloped reserves of 178 MBOE resulted primarily from the loss of one drilling location due to expiration of drilling rights, offset in part by upward revisions in estimates due to price increases.We did not convert any proved undeveloped reserves at December 31, 2008 to proved developed reserves during 2009. Alternative Pricing Cases In addition to the estimated proved reserves disclosed above in accordance with the commodities pricing required by the new reserves rule (referred to as the “SEC Case”), the following table sets forth certain information regarding our proved reserves based on two supplementary pricing cases. Proved Reserves Natural Total Oil Oil(a) Gas Equivalents (b) Pricing Cases (MBbls) (MMcf) (MBOE) PV-10 Value (In thousands) SEC Case $ Year-end Pricing Case $ Futures Pricing Case $ (a) Oil reserves include crude oil, condensate and natural gas liquids. (b) Natural gas has been converted to oil equivalents at the rate of six Mcf to one barrel of oil. Year-end Pricing Case.The Year-end Pricing Case was provided to compare our estimated proved reserves based on the SEC Case with those estimates obtained based on previous pricing guidelines.Under the Year-end Pricing Case, we used the spot prices in effect on December 31, 2009 as our benchmark prices.These benchmark prices were further adjusted for quality, energy content, transportation fees and other price differentials specific to our properties, resulting in an average adjusted price of $70.98 per barrel of oil and NGL and $5.61 per Mcf of natural gas over the remaining life of our proved reserves.Operating costs were not escalated. Futures Pricing Case.The Futures Pricing Case discloses our estimated proved reserves using future market-based commodities prices instead of the average historical prices used in the SEC Case.Under the Futures Pricing Case, we used futures prices, as quoted on the New York Mercantile Exchange (“NYMEX”) on December 31, 2009, as benchmark prices for 2010 through 2014, and continued to use the 2014 futures price for all subsequent years.These benchmark prices were further adjusted for quality, energy content, transportation fees and other price differentials specific to our properties, resulting in an average adjusted price of $79.99 per barrel of oil and NGL and $6.38 per Mcf of natural gas over the remaining life of the proved reserves.Operating costs were escalated at 2% per year. Reserve Estimation Procedures Overview We have established a system of internal controls over our reserve estimation process, which we believe provides us reasonable assurance that reserve estimates have been prepared in accordance with SEC and FASB standards.These controls include oversight by trained technical personnel employed by us and by the use of qualified independent petroleum engineers to evaluate our proved reserves on an annual basis.Substantially all of our estimated proved reserves as of December 31, 2009 were derived from engineering evaluation reports prepared by Williamson Petroleum Consultants, Inc. (“Williamson”) and Ryder Scott Company, L.P. (“Ryder Scott”).Of our total SEC Case estimated proved reserves, Williamson evaluated 53.2% and Ryder Scott evaluated 46.2% on a BOE basis. Qualifications of Technical Manager and Consultants Ron D. Gasser, our Engineering Manager, is the person within our organization that is primarily responsible for overseeing the preparation of the reserve estimates.Mr. Gasser joined our Company in 2002 as a Senior Engineer working on acquisitions/divestitures and special projects and was promoted to his current position as Engineering Manager in 2006.Mr. Gasser has 27 years experience as a petroleum engineer, including 24 years directly involved in the estimation and evaluation of oil and gas reserves.Mr. Gasser holds a Bachelor of Science degree in Petroleum Engineering from Texas Tech University.He is a Registered Professional Engineer in the State of Texas and is a member of the Society of Petroleum Engineers. 28 Williamson is an independent petroleum engineering consulting firm registered in the State of Texas, and John D. Savage, Executive Vice President – Engineering Manager of Williamson, is the technical person primarily responsible for evaluating the proved reserves covered by their report.Mr. Savage has 28 years experience in evaluating oil and gas reserves, including 26 years experience as a consulting reservoir engineer.Mr. Savage holds a Bachelor of Science degree in Petroleum Engineering from Texas A&M University.He is a Registered Professional Engineer in the State of Texas and is a member of the Society of Petroleum Engineers and the Society of Independent Professional Earth Scientists. Ryder Scott is an independent petroleum engineering consulting firm that has been providing petroleum consulting services throughout the world for over 70 years.John E. Hamlin, Managing Senior Vice President of Ryder Scott, is the technical person primarily responsible for evaluating the proved reserves covered by their report.Mr. Hamlin has more than 33 years of experience in the estimation and evaluation of petroleum reserves.Mr. Hamlin holds a Bachelor of Science degree in Petroleum Engineering from the University of Texas.He is a Registered Professional Engineer in the State of Texas and is a member of the Society of Petroleum Engineers. Processes and Controls Mr. Gasser and his engineering staff maintain a reserves database covering substantially all of our oil and gas properties utilizing AriesTM,a widely-used reserves and economics software package licensed by a unit of Halliburton Company.Some of our properties are not evaluated since they are individually and collectively insignificant to our total proved reserves and related PV-10 Value.Our engineering staff assimilates all technical and operational data necessary to evaluate our reserves and updates the reserves database throughout the year.Technical data includes historical production, pressure measurement data, well logs, geological data, reservoir and fluid characteristics, reservoir size, producing mechanism, and analogous performance considerations.Operational data includes ownership interests, product prices, operating expenses and future development costs. Generally, oil and gas reserves are estimated using, as appropriate, one of three available methods: production decline curve analysis, analogy to similar properties or volumetric calculations.Where sufficient production history is available, reserves for producing properties are determined using the production decline curve analysis method.If adequate production history is not available, as in the case of a recently-completed well or a nonproducing property, reserves are estimated by analogy to similar properties, if such data is available, or by volumetric calculations.Using the most appropriate method, Mr. Gasser applies his professional judgment, based on his training and experience, to project a production profile for each evaluated property.Mr. Gasser consults with other engineers and geoscientists within our company as needed to validate the accuracy and completeness of his estimates and to determine if any of the technical data upon which his estimates were based are incorrect or outdated. The engineering staff consults with our accounting department to validate the accuracy and completeness of certain operational data maintained in the reserves database, including ownership interests, average commodity prices, price differentials, and operating costs. Although we believe that the estimates of reserves prepared by our engineering staff have been prepared in accordance with professional engineering standards consistent with SEC and FASB guidelines, we engage independent petroleum engineering consultants to prepare annual evaluations of our estimated reserves.After Mr. Gasser and our engineering staff have made an internal evaluation of our estimated reserves, we provide copies of the AriesTM reserves database to Ryder Scott as it relates to properties owned by Southwest Royalties, Inc., one of our wholly-owned subsidiaries, and to Williamson as it relates to properties owned by CWEI and Warrior Gas Company, another of our wholly-owned subsidiaries.In addition, we provide to the consultants for their analysis all pertinent data needed to properly evaluate our reserves.The services provided by Williamson and Ryder Scott are not audits of our reserves but instead consist of complete engineering evaluations of the respective properties.For more information about the evaluations performed by Williamson and Ryder Scott, see copies of their respective reports filed as exhibits to this Form 10-K. Both Williamson and Ryder Scott use the AriesTM reserves database which we provide to them as a starting point for their evaluations.This process reduces the risk of errors that can result from data input and also results in significant cost savings to us.The petroleum engineering consultants generally rely on the technical and operational data provided to them without independent verification; however, in the course of their evaluation, if any issue comes to their attention that questions the validity or sufficiency of that data, the consultants will not rely on the questionable data until they have resolved the issue to their satisfaction.The consultants analyze each production decline curve to determine if they agree with our interpretation of the underlying technical data.If they arrive at a different conclusion, the consultants revise the estimates in the database to reflect their own interpretations. 29 After Williamson and Ryder Scott complete their respective evaluations, they return a modified AriesTM reserves database to our engineering staff for review.Mr. Gasser identifies all material variances between our initial estimates and those of the consultants and discusses the variances with Williamson or Ryder Scott, as applicable, in order to resolve the discrepancies.If any variances relate to inaccurate or incomplete data, corrected or additional data is provided to the consultants and the related estimates are revised.When variances are caused solely by judgment differences between Mr. Gasser and the consultants, we accept the estimates of the consultants. The final reserve estimates are then analyzed by our financial accounting group under the direction of Mel G. Riggs, our Senior Vice President and Chief Financial Officer.The group reconciles changes in reserve estimates during the year by source, consisting of changes due to extensions and discoveries, purchases/sales of mineral-in-place, revisions of previous estimates, and production.Revisions of previous estimates are further analyzed by changes related to pricing and changes related to performance.All material fluctuations in reserve quantities identified through this analysis are discussed with Mr. Gasser.Although unlikely, if an error in the estimated reserves is discovered through this review process, Mr. Gasser will submit the facts related to the error to the appropriate consultant for correction prior to the public release of the reserve estimates. Other Information Concerning our Proved Reserves The accuracy of any reserve estimate is a function of the quality of available geological, geophysical, engineering and economic data, the precision of the engineering and geological interpretation and judgment.The estimates of reserves, future cash flows and PV-10 Value are based on various assumptions and are inherently imprecise.Although we believe these estimates are reasonable, actual future production, cash flows, taxes, development expenditures, operating expenses and quantities of recoverable oil and natural gas reserves may vary substantially from these estimates.Also, the use of a 10% discount factor for reporting purposes may not necessarily represent the most appropriate discount factor, given actual interest rates and risks to which our business or the oil and natural gas industry in general are subject. Since January 1, 2009, we have not filed an estimate of our net proved oil and gas reserves with any federal authority or agency other than the SEC. Exploration and Development Activities We drilled, or participated in the drilling of, the following numbers of wells during the periods indicated. Year Ended December 31, Gross Net Gross Net Gross Net (Excludes wells in progress at the end of any period) Development Wells: Oil 58 70 34 Gas 11 41 34 Dry 1 1 - - Total 70 68 Exploratory Wells: Oil 1 .2 1 .5 - - Gas 1 .1 3 12 Dry 6 4 7 Total 8 8 19 Total Wells: Oil 59 71 34 Gas 12 44 46 Dry 7 5 7 Total 78 87 The information contained in the foregoing table should not be considered indicative of future drilling performance, nor should it be assumed that there is any necessary correlation between the number of productive wells drilled and the amount of oil and gas that may ultimately be recovered by us. 30 Productive Well Summary The following table sets forth certain information regarding our ownership, as of December 31, 2009, of productive wells in the areas indicated. Oil Gas Total Gross Net Gross Net Gross Net Permian Basin Austin Chalk (Trend) 17 North Louisiana - - 51 51 South Louisiana 7 49 56 Cotton Valley Reef Complex - - 14 14 Other 6 41 47 Total Volumes, Prices and Production Costs All of our oil and gas properties are located in one geographical area, specifically the United States.The following table sets forth certain information regarding the production volumes of, average sales prices received from, and average production costs associated with all of our sales of oil and gas production for the periods indicated. Year Ended December 31, Oil and Gas Production Data: Oil (MBbls) Gas (MMcf) Natural gas liquids (MBbls) Total (MBOE) Average Realized Prices (a): Oil ($/Bbl) $ $ $ Gas ($/Mcf) $ $ $ Natural gas liquids ($/Bbl) $ $ $ Average Production Costs: Production ($/MBOE) (b) $ $ $ (a) Excludes any realized gains or losses on settled derivatives since none were designated as cash flow hedges during the periods presented. (b) Excludes property taxes and severance taxes. Only one field, the Giddings field in the Austin Chalk (Trend), accounted for 15% or more of our total proved reserves (on a BOE basis) as of December 31, 2009.The following table discloses our oil, gas and natural gas liquids production from the Giddings field for the periods indicated. Year Ended December 31, Giddings Field Oil and Gas Production Data: Oil (MBbls) Gas (MMcf) Natural gas liquids (MBbls) 94 83 87 Total (MBOE) 31 Development, Exploration and Acquisition Expenditures The following table sets forth certain information regarding the costs we incurred in our development, exploration and acquisition activities during the periods indicated. Year Ended December 31, (In thousands) Property Acquisitions: Proved $
